The opinion of the Court was delivered, by
Black, C. J.
There were three views and reports on this road, two of them favorable to the road and one against it. Neither was excepted to. A fourth petition was presented for a fourth view, which the Court refused. The petitioners then took this certiorari.
In the case of the Road in Moore Township, 5 Harris 116, we refused to notice objections which were not made below. We take this occasion to repeat that all irregularities and errors to which exceptions are not taken in the Quarter Sessions will be considered by us as having been waived. Neither will any evidence outside of the record be listened to here unless it was submitted to the Court below previous to their decision.
Order affirmed.